Citation Nr: 1501206	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  09-26 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a separate disability rating for lateral instability of the right knee under Diagnostic Code 5257, associated with the Veteran's service-connected tricompartmental osteoarthritis of the right knee, fracture residuals of the right distal femur, and meniscal tear of the right knee.  

2.  Entitlement to an increased disability rating for dislocated semilunar cartilage of the right knee under Diagnostic Code 5258, associated with the Veteran's service-connected tricompartmental osteoarthritis of the right knee, fracture residuals of the right distal femur, and meniscal tear of the right knee.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Air Force from May 1974 to October 1976.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2007, January 2008, and August 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In a May 2014 Board decision, the Board denied the increased ratings for the Veteran's right knee tricompartmental osteoarthritis and for residuals of a fracture of the right distal femur and meniscal tear of the right knee.  The Veteran appealed the Board's May 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2014 Order, the Court vacated and remanded a part of the Board's decision for proceedings consistent with a Joint Motion for Partial Vacatur and Remand (Joint Motion).  The case has again returned to the Board so that it can implement the Joint Motion's directives.

Upon return from the Court, the Board sent a letter to the Veteran in December 2014 informing him that he had 90 days to submit additional evidence with an indication as to whether he desired a remand for the RO to consider the evidence or whether he waived this right.  See generally 38 C.F.R. § 20.1304 (2014).  In response, in the same month, the Veteran submitted additional private medical evidence and a waiver of RO consideration.  

A review of the Virtual VA paperless claims processing system reveals additional pertinent VA treatment records dated through 2013 and a May 2014 representative brief that have been reviewed.  A review of the Veterans Benefits Management System (VBMS) reveals additional private x-ray reports, a copy of the Court's Order and Joint Motion, and a waiver of the additional evidence.  

FINDINGS OF FACT

1.  The Veteran has instability of the right knee that is contemplated within the 10 percent evaluation for fracture residuals of the right distal femur, and meniscal tear of the right knee.  

2.  The Veteran has dislocated semilunar cartilage of the right knee, with frequent episodes of locking, pain, and effusion into the joint, which is associated with his service-connected right knee disabilities.    


CONCLUSIONS OF LAW

1.  The criteria are not met for a separate disability rating for lateral instability of the right knee, associated with the Veteran's service-connected right knee disabilities.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.71a, Diagnostic Code 5257 (2014); VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998).

2.  The criteria are met for a separate 20 percent disability rating, but no higher, for dislocated semilunar cartilage of the right knee, associated with the Veteran's service-connected right knee disabilities.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2014); VAOPGCPREC 9-98 (August 14, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

For the increased rating issues for the right knee on appeal, the VCAA applies to the instant claims.  VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the Veteran should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  The duty to notify for both sets of issues in this case was satisfied by letters sent to the Veteran dated in October 2006, September 2008, and January 2009.  Moreover, the increased rating issues were last adjudicated by the RO in a June 2013 Supplemental Statement of the Case (SSOC), such that any timing error was cured by a latter readjudication.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Moreover, the September 2008 and January 2009 VCAA notice letters advised the Veteran of the additional notice requirements for increased rating claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The outcome of the Vazquez-Flores holdings is that VCAA notice for an increased rating claim does not have to be individually tailored or specific to each Veteran's particular facts, but rather only a generic notice is required.  Both VCAA notice letters were fully sufficient, and even provided copies of the relevant diagnostic codes for rating the right knee. 

Coincidentally, part of the increased rating issue for the right knee on appeal stems from disagreement with the initial evaluation assigned following the grant of service connection in a February 2007 rating decision.  Once service connection is granted, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  See also VAOPGCPREC 8-2003 (December 22, 2003).  

Thus, the Veteran has received all required notice in this case for the right knee issues on appeal, such that there is no error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been a specific allegation of any error in the VCAA notice provided to the Veteran.  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), service personnel records (SPRs), VA treatment records VA examinations, and private medical evidence as authorized by the Veteran.  For his part, the Veteran has submitted personal statements, argument from his representative, and additional private medical evidence.  

The last VA examination rating the severity of the Veteran's service-connected right knee was in March 2013.  However, the record is adequate and the need for a more contemporaneous examination occurs only when the evidence indicates that the current rating may be incorrect or when the evidence indicates there has been a material change in the disability.  See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Neither the VA nor private medical evidence of record, nor the Veteran's lay statements, reveals additional worsening for right knee disability above the additional, separate 20 percent ratings being assigned here.  The Board also finds the most recent March 2013 VA examination was adequate as it was conducted upon a review of the claims file, included a thorough orthopedic examination, and addressed the Veteran's symptoms as they relate to the relevant Diagnostic Codes - 5257 and 5258.  Therefore, a new VA examination to rate the severity of his right knee issues on appeal is not warranted.  

Most importantly, neither the Veteran nor his representative nor his previous attorney before the Court has identified any outstanding, available evidence that is relevant to the increased rating claims being decided herein, despite his case having been before the Court in November 2014.  See Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014) (where an attorney-represented appellant enters into a Joint Motion for Remand identifying specific Board errors, the terms of that remand can be considered a factor when determining the scope of the Board's duty to search the record for other issues that are reasonably raised by that record).  In summary, the Veteran has not identified any additional, outstanding evidence that is relevant to his claims being decided herein.

The Board is therefore satisfied that the VA has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2014).  Hence, there is no error or issue that precludes the Board from addressing the merits of the right knee issues on appeal.  

II.  Increased Ratings for Right Knee

      A. Schedular Ratings 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  VA regulation indicates that the Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1.  

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).  

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  The Veteran is uniquely suited to describe the severity, frequency, and duration of his service-connected right knee disabilities.  See Falzone v. Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995).  

The Veteran has appealed the February 2007 rating decision that granted a separate 10 percent rating for service connection for arthritis of the right knee.  In addition, the Veteran has appealed the denial of an increased rating for his other service-connected residuals of his right distal femur fracture.  This could result in staged ratings based upon the facts found during the period in question.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to say, the Board must consider whether there have been times since the effective date of his award when his right knee disabilities have been more severe than at others.  Id.

The May 2014 Board decision denied an increased initial rating above 10 percent for right knee osteoarthritis with limitation of flexion under Diagnostic Codes 5010-5260 (traumatic arthritis with limitation of leg flexion).  The May 2014 Board decision also denied an increased rating above 10 percent for the Veteran's right knee meniscal tear, status post-surgical intervention, under Diagnostic Code 5259 (removal of the semilunar cartilage, symptomatic).  Because the Board did not expressly address the changing of the diagnostic code, this decision ignores that part of the decision.  The parties to the November 2014 Joint Motion determined that they would not disturb the above parts of the Board's decision that denied increased evaluations in excess of 10% for either right knee disability, pursuant to the diagnostic codes addressed therein.

However, the Joint Motion determined that the Board committed prejudicial error when it did not provide adequate reasons and bases in its May 2014 Board decision for its determination that the Veteran is not entitled to a separate disability rating for the right knee under Diagnostic Code 5257 and an increased rating under Diagnostic Code 5258.  Specifically, the Joint Motion noted that the Board provided an inadequate statement of reasons or bases for finding that record did not support right knee instability and that the Board clearly erred when it found the record did not contain evidence of effusion.  According to the Joint Motion, these errors prevented the Veteran from understanding the precise basis for the Board's denial of his right knee claim pursuant to these diagnostic codes and precluded effective judicial review.  See Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Thus, only these two diagnostic codes are considered herein.

The Veteran's right knee tricompartmental arthritis is rated under DC 5010-5260.  The 10 percent evaluation is based upon painful motion, with noncompensable limitation of flexion.  The right knee residuals of the right distal femur fracture with meniscal tear is rated under 5262-5255.  The actual diagnostic code used is slightly confusing as the February 2007 rating decision, July 2009 statement of the case (SOC), and June 2013 supplemental SOC (SSOC) actually rate the condition under Diagnostic Code 5257 for instability, despite not changing the Diagnostic Code listed on the Codesheet.  Furthermore, the January 2009 rating decision and January 2010 SSOC actually rate the condition under Diagnostic Code 5255, for malunion of the femur with knee disability, which is the code actually listed.  Regardless, the 10 percent evaluation is based on instability of the right knee.  As noted in the 2007 rating decision, the Veteran had pain and a positive McMurray's test.  In the June 2013 SSOC, it was noted that an increased evaluation was not warranted as the instability was not moderate.  

Turning to the issue of whether a separate evaluation for instability is warranted, the Board finds that there is right knee instability.  As noted in the Joint Motion, the evidence supports such a finding.  

The Veteran first reported instability of the right knee in a December 1999 and April 2000 VA treatment records.  The September 2000 VA examination noted "that occasionally the knee buckles while he [the Veteran] is standing or walking, although this does not occur very often."  At the January 2006 VA examination, the Veteran also described weakness and buckling.  A slight varus deformity was noted.  In his May 2006 increased rating claim, the Veteran continued to report instability.  In a June 2006 VA treatment record, the Veteran told a VA provider that he used knee sleeves for support and experienced occasional buckling of the knee.  An October 2006 VA treatment record stated that the Veteran wore a knee sleeve for stability and a knee brace was prescribed.  

In May 2008, a VA medical provider identified the presence of right medial joint laxity.  Laxity is defined as "slackness or displacement (whether normal or abnormal) in the motion of a joint").  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1012 (32nd ed. 2012).  At the October 2008 VA examination, the Veteran continued to report symptoms of weakness and giving way due to his right knee.  The examiner noted the Veteran required a brace on the right knee and inserts in his right shoe for ambulation, but did not observe objective signs of subluxation; ligament stability tests were normal. 

In an April 2011 VA treatment record, the Veteran described increased symptoms and feelings of instability and knee buckling as well as the use of a knee brace.  VA treatment records from that same month noted an acute worsening of symptoms with increased instability and buckling and a magnetic resonance imaging (MRI) study showed a tear of the medial collateral ligament.  In a May 2011 VA treatment record, the Veteran asserted his knee was significantly worse with increased swelling and buckling.  He informed his VA provider that he has no confidence in the knee anymore and feels unstable; the provider noted the Veteran was using a knee brace which helps with stability.  In January 2013 and May 2013 VA treatment records, the Veteran identified occasional buckling and instability for his right knee to his treatment providers.  At the March 2013 VA examination, the Veteran repeated this description of an occasional buckling sensation, but this still produced normal stability and subluxation test results. 

Thus, multiple VA treatment records have documented the presence of instability and a requirement that the Veteran use a brace for support.  The Veteran as a lay person has competently and credibly described his instability, giving way, and frequent buckling of the right knee.  See Davidson v. Shinseki¸581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The medical evidence is at least in equipoise about whether instability is present.  

Despite this evidence, the Board concludes that a separate evaluation under Diagnostic Code 5257 is not warranted as such an award constitutes impermissible pyramiding.  In general, the evaluation of the same disability or the same manifestations of disability under multiple diagnoses is to be avoided.  38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of her earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  See also Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) ("two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology").  When a Veteran has separate and distinct manifestations attributable to the same injury, he or she should be compensated under different diagnostic codes with different ratings.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The critical inquiry in making such a determination is whether any of the disabling symptomatology is duplicative or overlapping.  See e.g., VAOPGCPREC 23-97 (July 1, 1997); 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (August 14, 1998).  The Veteran is entitled to a combined rating only where the symptomatology is distinct and separate.  Id.  Here, right knee instability is already contemplated under the 10 percent evaluation for residuals of a right distal femur fracture with meniscal tear as rated under Diagnostic Code 5255.  As noted above, that evaluation is not to be disturbed and to award a rating based on instability would consider the same symptoms; accordingly, such an evaluation is not warranted.  

The Board now turns to consideration of Diagnostic Code 5258 for dislocation of semilunar cartilage, in light of the Court's instructions.  Under Diagnostic Code 5258, a single 20 percent rating is warranted for dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a.  The 20 percent rating is the only rating available under this diagnostic code.  Diagnostic Code 5259 requires consideration of factors of functional loss under 38 C.F.R. § 4.40 and § 4.45 because removal of the semilunar cartilage may result in complications that produce limitation of motion.  See VAOPGCPREC 9-98.   Likewise, arguably Diagnostic Code 5258 also requires consideration of factors of functional loss under 38 C.F.R. § 4.40 and § 4.45.  

Semilunar cartilage is defined externally as the meniscus lateralis articulationis genus (lateral meniscus) and internally as the meniscus medialis articulationis genus (medial meniscus).  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 273, 1013 (28th ed. 1994).   

In light of the Joint Motion's instructions, the Board finds the evidence of record is also consistent with a separate, additional 20 percent rating for dislocation of semilunar cartilage of the right knee with frequent episodes of locking, pain, and effusion into the joint, under Diagnostic Code 5258, associated with the Veteran's service-connected disability.  38 C.F.R. § 4.7.  As pointed out by the November 2014 Joint Motion, the record contains several instances where the Veteran was found to experience right knee effusion.  

The January 2006 VA examiner observed tenderness along the right medial joint line.  The October 2006 VA examiner assessed much tenderness on the lateral joint line of the right knee, with a positive McMurray's test on the lateral side.  A positive McMurray's sign/test is a cartilage click during knee manipulation and indicates meniscus injury.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1917 (31st ed. 2007).  A review of a MRI study was included, and the VA examiner noted that there was damage to the lateral meniscus in the area of the 1975 in-service injury.  A residual tear of the posterior horn of the lateral meniscus and trauma at the tibial tuberosity with fragmentation consistent with Osgood-Schlatter disease with chronic injury to the distal patellar tendon was assessed.

VA treatment notes from July 2008 and December 2008 identified the presence of effusion.  An October 2008 VA examiner remarked that the medial and lateral meniscus test of the right knee was abnormal with a slight degree of severity.  In March 2009 a MRI study noted a radial tear of the posterior horn of the lateral meniscus.  A VA treatment report from April 2011 noted an MRI of Veteran's right knee showed moderate suprapatellar joint effusion and the examiner found the Veteran demonstrated acute worsening knee symptoms, with increased instability effusion, and pain.

A VA treatment report from May 2011 noted right knee effusion.  In June 2011, the Veteran underwent arthroscopic surgery on his right knee.  This was to treat, in part, a laminated-type tear of the posterior medial meniscus.  A few months prior to surgical intervention, the Veteran was seen by VA clinicians and complained of increased swelling, locking, pain, and buckling of the knee.  A March 2013 VA examiner commented that a torn meniscus of the right knee, with surgical history, was noted, with frequent locking and joint pain.  A July 2014 private radiograph report of the right knee on VBMS revealed small joint effusion.

In light of the above, multiple VA and private treatment records have documented the presence of dislocation of semilunar cartilage of the right knee with frequent episodes of locking, pain, and effusion into the joint.  The Veteran as a lay person has competently and credibly described his locking and tenderness and frequent pain of the right knee.  See Davidson v. Shinseki¸ 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Resolving any doubt in his favor, a separate initial 20 percent rating under Diagnostic Code 5258 for dislocation of semilunar cartilage of the right knee is warranted.  38 C.F.R. § 4.3.  However, the 20 percent rating assigned here is the maximum rating available under Diagnostic Code 5258.  It follows that by law, the Veteran cannot be entitled to a higher rating under this diagnostic code.  This rating is effective throughout the entire time period on appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Accordingly, the evaluations are as follows:  10 percent evaluation for right knee tricompartmental arthritis, rated under Diagnostic Code 51010-5260 for arthritis with limitation of flexion; 10 percent evaluation for residuals of right distal femur fracture with meniscal tear of the right knee, rated under Diagnostic Code 5262-5255 for slight knee disability based on instability; and 20 percent evaluation rated under Diagnostic Code 5258 for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion, for meniscal pathology with locking, pain, and effusion.

      
B. Extraschedular Rating 

The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

There is no evidence of exceptional or unusual circumstances to warrant referring the case for extraschedular consideration for the Veteran's service-connected right knee disabilities on an individual basis.  38 C.F.R. § 3.321(b)(1).  The Board finds that the Veteran's symptomatology for his right knee disabilities on an individual basis is fully addressed by the rating criteria under which such disabilities are rated - Diagnostic Codes 5010-5260, 5257, 5258, and 5259.  This is because these diagnostic codes, in particular Diagnostic Codes 5010-5260, 5258, and 5259, contemplate diminished range of motion, pain, and other functional loss to include limits on certain activities and work.  In fact, the Veteran's increased, separate evaluations assigned herein are based, in part, on such additional functional loss.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Because the rating criteria reasonably describe the claimant's disability level and symptomatology for his right knee disabilities on an individual basis, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluations are, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  Moreover, there are higher ratings available under the schedular rating criteria, but he has not been shown to have such right knee symptomatology.  The medical and lay evidence of record fails to show anything unique or unusual about any of the Veteran's service-connected right knee disabilities on an individual basis that would render the schedular criteria inadequate.  In fact, the Veteran has been assigned four separate ratings for different manifestations of his right knee disability, covering all pertinent symptomatology.  

Finally, the Board acknowledges that the Veteran's service-connected bilateral right knee disabilities clearly cause functional impairment at his work as an outreach counselor.  He has occupational limitations associated with his work to include restrictions on excessive standing, lifting, and walking.  A recent August 2014 medical work certificate on VBMS reveals that the Veteran was medically excused from work for the time period from August 6, 2014 to September 10, 2014 for treatment of his service-connected right knee and right hip.  Activities of daily living have, for the most part, been attended to, with the Veteran noting that knee/leg pain will occasionally require him to use a brace and will prevent him from participating in physical activities such as basketball.  However, to the extent that the Veteran's right knee disabilities interfere with his employment, such interference is contemplated by the multiple schedular ratings for which he has been now granted for his right knee disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Thus, since the Veteran's disability picture for the right knee disabilities is contemplated by the Rating Schedule, there is no exceptional disability picture that would warrant consideration of factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 116. See also 38 C.F.R. § 3.321(b)(1).  Moreover, the Veteran also has never argued for an extraschedular rating under § 3.321(b).  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected right knee disabilities on appeal under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In the present case, in addition to the service-connected right knee disabilities, the Veteran is in receipt of service connection for kidney disease, residuals of a right distal femur fracture, and bilateral hearing loss.  However, at present, these issues are not on appeal before the Board as part of any increased rating claim.  In any event, at this juncture, even considering the combined impact of all of the Veteran's service-connected disabilities, there is no evidence of exceptional or unusual circumstances to warrant referring these issues for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The schedular rating criteria fully address the Veteran's combined symptomatology for these disabilities.  There has been no allegation to the contrary by either the Veteran or his current representative or his previous attorney.  


ORDER

A separate disability rating for lateral instability of the right knee is denied. 

A separate 20 percent disability rating for dislocated semilunar cartilage of the right knee of the right knee is granted, subject to the laws and regulations governing the payment of VA compensation.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


